DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in claim 1 in the Amendment filed July 14, 2022 have been received and considered by Examiner.

WITHDRAWN REJECTIONS
The 35 U.S.C. 102 rejection of claims 1-5 made of record as being anticipated by Shintani (JP 3 385 770) in the previous Office Action mailed April 26, 2022 has been withdrawn due to Applicant’s amendments in claim 1 in the Amendment filed July 14, 2022 (addition of “formed by injection molding” in lines 2-3 and “formed by injection molding separately from the outer preform and” in lines 3-4). The rejection is replaced with a 35 U.S.C. 102/103 rejection which addresses these newly added product-by-process limitations. The 35 U.S.C. 103 rejections of claims 6-8 are repeated below, as now depending upon the new 35 U.S.C. 102/103 rejection as being anticipated by / unpatentable over Shintani (JP 3 385 770).

NEW REJECTIONS
Claim Rejections - 35 USC §§ 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shintani (JP 3 385 770 B). 

		Claim 1 (and its dependent claims) are product-by-process claims due to the recitations “formed by injection molding” and “formed by injection molding separately from the outer preform and” added to lines 2-3 and 3-4 in the current Amendment. See MPEP 2113 (ONCE A PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS FOUND AND A 35 U.S.C. 102 /103 REJECTION MADE, THE BURDEN SHIFTS TO THE APPLICANT TO SHOW AN UNOBVIOUS DIFFERENCE). 
Since Shintani teaches a laminated peelable container having all structural and compositional characteristics required by the structural, compositional and product-by-process limitations of claim 1, Shintani teaches a “laminated peelable container” that appears to be at least substantially identical to the claimed article. 
The final structure of the container, that of a laminate of an inner layer (inner preform) and an outer layer (outer preform) that are peelable from each other, is the same as the structure that is implied (required) by the product-by-process limitations of “formed by injection molding” and “formed by injection molding separately from the outer preform and” added to lines 2-3 and 3-4 in the current Amendment: that is, two layers in a laminate that are peelable from each other.

In regard to claim 1, Shintani teaches a synthetic resin-made laminated peelable container formed by blow molding (see, for example, paragraph 0019) a preform assembly including an outer preform (outer layer 2) and an inner preform (inner layer 3) assembled into the outer preform, the laminated peelable container comprising (paragraphs 0009 and 0010 and Fig. 1a and 2): an outer layer body including i) a tubular-shaped outer mouth and ii) a closed-bottom tubular-shaped trunk extending contiguously from the outer mouth (shown most clearly in Fig. 2: outer mouth of outer layer 2 is at top of bottle, the “trunk” is all of the outer layer 2 that is under the outer mouth); an inner layer body including i) a tubular-shaped inner mouth on an inner side of the outer mouth and ii) a containing chamber laminated on an inner surface of the trunk in a peelable manner (paragraphs 0010 and 0017) and configured to undergo volume reduction and deformation (shown most clearly in Fig. 2: inner mouth of inner layer 3 is at top of bottle, the “containing chamber” is all of the inner layer 3 that is under the inner mouth); and an ambient air inlet (each of vent holes 7 in Fig. 2) configured to introduce ambient air between the outer layer body and the inner layer body (paragraph 0018), wherein the containing chamber includes at least two ribs (thick portions 4 shown in Fig. 1a that extend along the sidewall of the chamber) that are integral with the containing chamber, where each of the ribs extend along an axis line of the trunk (that is, parallel to the longitudinal axis of the trunk) and each of the ribs increase the thickness of the containing chamber compared with remaining portions of the containing chamber (Fig. 1a, thick portions 4 correspond to the claimed ribs; note that the thick portions 4 [the claimed ribs] are integral with the inner layer 3 in Fig. 1a). The thick portions 4 (the claimed ribs) are not in the inner mouth (see Fig. 1a and 1b). Examiner notes that the thick portions 4 are only located along the sidewall of the container: the raised areas that are demarcated in dotted lines that are on the shoulder of the container in Fig. 1b are separate from the thick portions 4 that are integral with the sidewall of the container. Examiner further notes that the raised areas that are demarcated in dotted lines that are on the shoulder of the container in Fig. 1b are not in, or on, or part of the mouth, they are on/part of the shoulder that is between the sidewall and the neck.
MPEP 2113 (ONCE A PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS FOUND AND A 35 U.S.C. 102 /103 REJECTION MADE, THE BURDEN SHIFTS TO THE APPLICANT TO SHOW AN UNOBVIOUS DIFFERENCE). Further note that:
THE USE OF 35 U.S.C. 102 /103 REJECTIONS FOR PRODUCT-BY-PROCESS CLAIMS HAS BEEN APPROVED BY THE COURTS “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

In regard to claim 2, all structure claimed in claim 2 is taught by Shintani (see Fig. 2 and paragraph 0023, which teaches that the ribs 4 extend from the mouth to the bottom portion [so therefore each rib 4 extends from the lower end of the trunk main body to the upper end of the trunk main body: if each rib 4 extends from the mouth to the bottom portion (paragraph 0023), each rib 4 also extends from the upper end of the trunk main body to the lower end of the trunk main body]).

In regard to claim 3, Shintani teaches the container as discussed above in regard to claims 2 and 1. All structure claimed in claim 3 is taught by Shintani (see Fig. 2 and paragraph 0023, which teaches that the ribs 4 extend from the mouth to the bottom portion [so therefore each rib 4 extends from bottom to the shoulder: if each rib 4 extends from the mouth to the bottom portion (paragraph 0023), each rib 4 also extends from the shoulder to the bottom]).

In regard to claim 4, Shintani teaches that the two ribs 4 are provided symmetrically about an axial center of the trunk (Fig. 1a).

In regard to claim 5, Shintani teaches the container as discussed above in regard to claims 4 and 1. The air inlets 7 in the outer mouth of the outer layer 2 are arranged symmetrically about an axial center of the outer mouth (Fig. 2), and each of the pair of ambient air inlets is open toward a central position in a circumferential direction about the axial center of the trunk between two adjacent ribs 4 of the at least two thick ribs (Fig. 2) (the air inlets 7 are between ribs 4 in the circumferential direction, that is, the air inlets 7 are between ribs 4 when viewed above or below the container).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shintani (JP 3 385 770 B) in view of Hamamoto et al. (JP 2001-105478 A).
Shintani teaches the container (bottle) as discussed above in regard to claim 1.
Shintani teaches two equally spaced ribs 4 as discussed above (see, for example, Fig. 1a), but Shintani does not appear to explicitly disclose that there may be four equally spaced ribs 4 instead of the two equally spaced ribs 4.
Hamamoto et al., however disclose a bottle having ribs 30 that extend axially from the bottom of the bottle to the mouth, where the number of ribs may be from 2 to 5 or more, and that the ribs are equally spaced (paragraph 0049 and Fig. 11, where Fig. 11 shows the embodiment of four equally spaced ribs 30 [paragraph 0049]).
Since Hamamoto et al. establish that 4 equally spaced ribs that extend axially from the bottom of the bottle to the mouth is a known configuration for bottles having ribs that extend axially from the bottom of the bottle to the mouth, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the bottle of Shintani such that there are four ribs 4 instead of two ribs 4.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shintani (JP 3 385 770 B) in view of Collette (USPN 4,755,404).
Shintani teaches the container (bottle / soda bottle) as discussed above in regard to claim 1.
Shintani does not explicitly teach the material from which the container (bottle / soda bottle) is formed.
Collette, however, disclose plastic bottles / soda bottles formed via blow molding of generally the same overall structure as those of Shintani, and Collette establish that the material from which such bottles were formed prior to the filing of the Collette application was PET, and Collette itself teaches an improvement on the particular PET material used (see, for example, col. 1, lines 11-19, col. 1, line 52-col. 2, line 6 and throughout reference.
Since Collette establish that PET is a known material from which plastic bottles / soda bottles are made, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used PET to form the bottle / soda bottle of Shintani. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shintani (JP 3 385 770 B) in view of Collette (USPN 4,755,404), and in further view of Berger et al. (US 2012/0024742).
Shintani and Collette teach the plastic container (bottle / soda bottle) as discussed above in regard to claims 7 and 1.
Neither Shintani nor Collette explicitly teach that the bottle includes a decorative label which includes a remaining-amount confirmation window that extends in a vertical direction (which would be parallel to the ribs 4 of Shintani) to make visible an amount of contents contained in the containing chamber (where the window is “misaligned with respect to any of the at least two ribs in a circumferential direction”, which Examiner interprets to mean that the window [which runs parallel to the ribs] is between two of the ribs [and is not imposed at all on any of the ribs]).
Berger et al., however, disclose a plastic container/bottle (paragraph 0020), where the container/bottle covered by an opaque label, except for a narrow viewing window that enables one to see the amount of contents left in the container (paragraphs 0020 and 0021). Examiner notes that, although the container of Berger et al. is not of soda bottle form, the container is nonetheless a plastic container (paragraph 0020) that is formed via molding (paragraph 0041), and therefore, one of ordinary skill in the art of containers would have recognized to have employed the viewing window concept taught in Berger et al. to the bottle form of container taught by Shintani and Collette.
In regard to the recitation regarding the label being decorative, since Berger et al. teach that the label is opaque (paragraph 0021), one of ordinary skill in the art would have recognized that the label, having opaqueness, would be reasonably considered to be decorative one way or another. Additionally, Berger et al. explicitly teach that the label may be colored (paragraph 0042), and additionally Berger et al. teach throughout the reference that the container that is covered by the label is made opaque via colorant, so it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have made the label decorative via addition of colorant in order to render the label opaque to light as taught for the reason disclosed by Berger et al., and additionally and/or alternatively to provide color to the label, for the obvious reason of coloring (decorating) the container as desired.

Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 102 rejection of claims 1-5 as being anticipated by Shintani (JP 3 385 770), as they apply to the new 35 U.S.C. 102/103 rejection as being anticipated by / unpatentable over Shintani (JP 3 385 770), have been fully considered, but are not persuasive.
In response to Applicant’s arguments that the ribs 4 of Shintani (JP 3 385 770 B) are in the inner mouth, and therefore Shintani does not teach the new limitation of claim 1 “the at least two ribs are not in the inner mouth”: thick portions 4 of Fig. 1a, b correspond to the claimed ribs; note that the thick portions 4 (the claimed ribs) are integral with the inner layer 3 in Fig. 1a). The thick portions 4 (the claimed ribs) are not in the inner mouth (see Fig. 1a and 1b). Examiner notes that the thick portions 4 are only located along the sidewall of the container: the raised areas that are demarcated in dotted lines that are on the shoulder of the container in Fig. 1b are separate from the thick portions 4 that are integral with the sidewall of the container. Examiner further notes that the raised areas that are demarcated in dotted lines that are on the shoulder of the container in Fig. 1b are not in, or on, or part of the mouth, they are on/part of the shoulder that is between the sidewall and the neck.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1788